Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Non-Final Office Action

DETAILED ACTION
Objection: Applicant presented two claims with the same claim number (number 1). Only one of the two is therefore considered.
Claim Rejections - 35 USC § 112 

35 U.S.C. 112(b):

The following is a quotation of the second paragraph of 35 U.S.C. 112: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention. 

Following claims are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 



MPEP 2173.02: Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.

Claims 1-20 (at least the independent claims) recite certain claim limitations (as given below), that is/are not clearly pointing out claim subject matter. 

This is because each of the limitation mentioned can have multiple possible interpretations that are unique, unrelated and different from each other; making it impossible to adequately capture the intended claimed subject matter [MPEP 2173.02].
(a) Claim 1, 18, 19, the limitation “double glitch” is unclear. The following could be distinct possible interpretations:
(i) The “double glitch” are the unexpected probabilistic power-line noise (i.e. the unavoidable voltage variations).


   
Claim Rejections - 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.Claims 1-7, 17-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record Stamoulis (US-PGPUB-NO:  US20110313738)(As to claim 1, 18, 19 Stamoulis discloses):1. A computer-implemented method comprising [Para. 291, refer to: "computer implemented"]:receiving data characterizing an integrated circuit including Standard Test Interface Language (STIL) codes [Para. 8, 10, 36 , refer to “tools that perform electrical level simulation, as SPICE”], at least one file defining physical and/or logical parameters of 

    PNG
    media_image1.png
    369
    438
    media_image1.png
    Greyscale
providing output data characterizing the performed double glitch capture mode power integrity analysis of the integrated circuit [Para. 35, 92, refer to: "pair", "glitch"];modifying the integrated circuit based on the output data [Para. 45, refer to: "modified", "circuit"];
(As to claim 2, Stamoulis discloses):2.    The method of claim 1, wherein providing the output data comprises displaying the output data characterizing the powder induced noise of the integrated circuit in an electronic visual display, [Para. 49].(As to claim 3, Stamoulis discloses):3.    The method of claim 1, wherein providing the output data comprises transmitting the data characterizing the power induced noise of the integrated circuit to a remote computing system, [Para. 95].(As to claim 4, Stamoulis discloses):4.    The method of claim 1, wherein providing the output data comprises loading the data characterizing the power induced noise of the integrated circuit in into memory, [Para. 49, refer to: "input output", "power supply"].(As to claim 5, Stamoulis discloses):5.    The method of claim 1, wherein providing the output data comprises storing the data characterizing the power induced noise of the integrated circuit in physical persistence [Para. 4, 259, refer to: "noise"].Stamoulis discloses):6.    The method of claim 1, wherein the power integrity' analysis is performed with a simulation of operations of the integrated circuit with the test structures, [Para. 97, refer to: "power supply", "simulate", "circuit", "verification"].(As to claim 7, Stamoulis discloses):7.    The method of claim 6, wherein the test structures comprise one or more of: scan flip-flips, multiplexer [Para. 101, refer to: "verification", "checking"], clock control logics decoder [Para. 36 refer to: "macro"], and encoders [Para. 36].
17.    The method of claim 1, wherein the physical and logical parameters of the integrated circuit are defined in a cell description library file [Para. 49, refer to: "parameters", "cell", "library"], a design exchange file [Para. 10, refer to: "waveforms", "file"], a physical description file [Para. 3 refer to: "file"], or a file specifying timing parameters for the integrated circuit. 

18.    The method of claim 1], wherein the integrated circuit that is characterized by the received data is an initial integrated circuit [Para. 51, refer to: "circuit", "data"], and the method further comprises, before the receiving, fabricating the initial integrated circuit [Para. 5, refer to: “integrated circuit manufacturing”]. 

Allowable Subject Matter
The following claims would be allowable if all rejections/objections cited in this office action (if any) are overcome and rewritten to include all of the limitations of the base claim and any intervening claims.The reason for this allowance is: the claimed subject matter could not have been anticipated or obviated using any prior art of references.Allowable claims are: 8-16.

Conclusion

The prior art made of record in the form PTO-892 are not relied upon is considered pertinent to applicant's disclosure.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call